TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-15-00308-CV



                                    Timothy Onkst, Appellant

                                                  v.

                                     Jennifer Onkst, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
        NO. D-1-FM-14-003084, HONORABLE KARIN CRUMP, JUDGE PRESIDING



                                             ORDER

PER CURIAM

               Appellant Timothy Onkst filed a motion challenging the trial court’s order

sustaining a contest to his indigency. See Tex. R. App. P. 20.1(j). Having reviewed the motion and

the record, we conclude that the trial court’s order did not constitute an abuse of its discretion. See

Kastner v. Texas Bd. of Law Exam’rs, No. 03-08-00515-CV, 2009 Tex. App. LEXIS 6381, at *5

(Tex. App.—Austin Aug. 12, 2009, no pet.) (mem. op.) (applying abuse-of-discretion standard to

review trial court’s order sustaining indigency contest). As such, we deny appellant’s motion. See

Tex. R. App. P. 20.1(j)(4).

               It is ordered on August 3, 2015.



Before Chief Justice Rose, Justices Pemberton and Field